United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4040
                        ___________________________

                                    John E. Peet

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: October 5, 2017
                             Filed: October 11, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

      John E. Peet appeals the order of the district court1 affirming a partially
favorable determination on his application for supplemental security income. Peet’s


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.
pro se brief raises several arguments beyond the scope of this court’s review of the
December 18, 2014 decision before it, including claims that relate to prior disability
proceedings. As to those claims that arguably relate to the appealed decision, this
court concludes that (1) the administrative law judge (ALJ) properly limited his
consideration to the period within the scope of a remand order of the Appeals
Council, see 20 C.F.R. § 416.1477 (upon remand from Appeals Council, ALJ shall
take any action ordered by Appeals Council, and may take any additional action that
is not inconsistent with remand order); and (2) the ALJ did not err in proceeding with
Peet’s hearing despite his unrepresented status, as the record shows that Peet had
been provided several notices of his right to be accompanied by representation,
together with lists of organizations to contact for information regarding attorneys, see
42 U.S.C. § 1383(d)(2)(D) (Commissioner shall notify claimant in writing, together
with notice of adverse determination, of options for obtaining attorney
representatives, and shall advise of availability of legal service organizations
providing free legal services); Wingert v. Bowen, 894 F.2d 296, 298 (8th Cir. 1990)
(concluding claimant was advised of right to counsel through Social Security
Administration’s notice of his hearing, which explained his right to counsel, and
claimant’s response to notice). The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-